DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The present office action is in response to an application filed on November 10, 2020 as a continuation of 15749717, wherein claims 26-45 were submitted with the application. Hence claims 26-45 are pending and ready for examination.

Response to Arguments
Applicant’s arguments with respect to claims 26-45 filed on 11/10/2020 related to drawings have been considered and accepted by the examiner. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26-27,29-32, 34-37, 39-41, 43 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (US 2015/0131578 A1), hereinafter, “Baek” in view of Ravishankar et al. (US 2015/0052360 A1), hereinafter, “Ravi”.
Regarding claim 26, Baek discloses: An apparatus (fig 2, 7 and 8, para [0066], depicts the UE 100 with dual connectivity to MeNB and SeNB), comprising: a processor configured to cause a user equipment (UE) (fig 16, para [0161], where, UE 100 includes processor 130), to: identify a data session to be duplicated (fig 7-8, para [0101], where, “The RRC protocol of the UE 100 performs a duplication detection procedure of an RRC message that is received from the PDCP of the UE 100 (S180)”, see further para [0109]-[0110]);
wherein the AS layers include at least packet data convergence protocol (PDCP) and physical (PHY) layers (fig 7-8, para [0086]-[0091], where,  protocol stack of UE 100 include PDCP as well as PHY layer in which the PDCP performs simultaneous transmission of message); 
initiate transmission of data (para [0137], where, in order to initiate data transmission the UE 100 terminates the timer T310 and starts T311) and starts associated with the data session using a first transmission mode to a first transmission point (fig 4, para [0076], where, the UE 100 always performs an RRC procedure with the MeNB 200 through a “preset radio link” equivalent to “first transmission mode” and fig 15, the UE 100 may have single or multiple antennas, para [0163], when in fig 4, the UE 100 initiate to transmit to MeNB select the one of the multiple antenna equivalent to “first transmission point”), 
wherein the first transmission mode (fig 4, para [0076], where, the UE 100 always performs an RRC procedure with the MeNB 200 through a “preset radio link” equivalent to “first transmission mode”)); uses a first radio access technology (RAT) (fig 4, para [0076]-[0077], where, MeNB node equivalent to “first RAT”); and 
initiate transmission of the data associated with the data session using a second transmission mode to a second transmission point (fig 6, para [0080]-[0081], where, third RRC signaling structure to both MeNB 200 and SeNB 300 for simultaneous transmission equivalent to “second transmission mode”, and the UE may select second antenna or transmission point for the transmission, fig 10, para [0163]); 
wherein the second transmission mode uses a second RAT (fig 5, SeNB 300 equivalent to “second RAT”); and 
wherein the first RAT to the first transmission point and the second RAT to the second transmission point establish dual connectivity in which the UE is configured for use of a primary radio link and a secondary radio link for transmission (fig 1-3, para [0019], where, “a first radio link between the first base station MeNB 200 and the terminal and a second radio link between the second base station and the terminal among the first base station and the second base station SeNB 300, see further para [0066]);
Baek further teaches: wherein a connection structure for the data session to be duplicated includes duplication of the data session (fig 8, shows UE 100 includes RRC, PDCP and RLC protocol node, at S180 the Duplication is detected on RRC Layer which may be equivalent to above AS (access stratum) layer, para [0100]-[0104], see further para [0074]);
However, Baek does not explicitly teach: data session above access stratum (AS) layers.
above access stratum (AS) layers (fig 1 and 3, para [0039], where, “the SBSS 107 communicates with user terminals (UT) 111 whose radio layer (also called as Access Stratum 301) functionality is consistent with that implemented at the SBSS 107. In this architecture, protocol functions and layers above the Access Stratum 301, also referred to as Non-Access Stratum 303 in the UTs 111 are unchanged”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to use “data session above access stratum (AS) layers” as taught by Ravi into Baek in order to provide a system, architectures for the support of advanced security protocols, such as security protocols based on extended key lengths.
Regarding claims 27 and 37, Baek further teaches: The apparatus of claim 26, wherein the second RAT used by the second transmission mode is same as the first RAT used by the first transmission mode (fig 1, para [0066], where, MeNB 200 equivalent to “first RAT” and SeNB 300 equivalent to “second RAT” are based on the 3GPP LTE/System Architecture Evolution (SAE) system. Hence the first RAT and second RAT are the same).
Regarding claims 29 and 43, Baek further teaches: The apparatus of claim 26, wherein the data session is duplicated in response to determining a quality of service (QoS) level of the data session (para [0019], where, “a first Radio Resource Control (RRC) message from a base station that is selected according to quality of a first radio link between the first base station and the terminal and quality of a second radio link between the second base station and the terminal among the first base station and the second base station”, see further para [0079]).  
Regarding claim 30, Baek further teaches: The apparatus of claim 26, wherein the first transmission mode uses a first carrier and the second transmission mode uses a second carrier, wherein the first carrier is different from the second carrier (para [0122], where, “The intra-frequency measurement procedure uses a downlink carrier frequency of a serving cell, and the inter-frequency measurement procedure uses a frequency different from a downlink carrier of a serving cell”).  
Regarding claims 31 and 39, Baek further teaches: The apparatus of claim 26, wherein the first transmission mode and the second transmission mode use the same carrier (fig 4, para [0077], where, “the MeNB 200 and the SeNB 300 use the same frequency and when the UE 100 moves to the center of a cell that the SeNB 300 controls”).  
Regarding claim 32, Baek further teaches: The apparatus of claim 26, wherein the first transmission point and the second transmission point are the same (fig 1 and 15, para [0163], where, the UE may have single antenna, therefore the UE may transmit both the transmission using same antenna equivalent to “transmission point”).  
Regarding claims 34, 40 and 45, Baek further teaches: The apparatus of claim 26, The computer-readable storage medium of claims 36 and 41, wherein transmissions for the first transmission mode and the second transmission mode occur simultaneously (fig 8-10, para [0052]-[0054], the figures illustrating a structure of a PDCP PDU for simultaneous transmission of an RRC message according to an exemplary embodiment of the present invention).
Regarding claim 35, Baek further teaches: The apparatus of claim 26, wherein the first transmission mode and the second transmission mode take place at different times without regard to overlap (para [0138], in the presence of RLF occurrence, the UE 100 may process RLC procedure based on RLF occurrence situation, therefore when RLF occurrence between MeNB 200 and UE 100, the UE process RLC between SeNB 300 and UE 100, hence transmission mode between MeNB 200 and UE 100 interrupts due RLF situation the second transmission mode between SeNB 300 and UE 100 takes place).  
Regarding claim 36, the claim includes features identical to the subject matter mentioned in the rejection to claim 26 above. The claims are mere reformulation of claim 26 in order to define the corresponding information processing apparatus, and the rejection to claim 26 is applied hereto. Additionally, the claim includes a computer readable storage medium that stores instruction for execution by processor. However, Baek in view of Ravi disclose a computer-readable storage medium and the processor to store and process instructions.
Regarding claim 41, the claim includes features identical to the subject matter mentioned in the rejection to claims 26 and 36 above. The claims are mere reformulation of claims 26 and 36 in order to define the corresponding information processing apparatus, and the rejection to claim 36 is applied hereto. Additionally, the claim includes the data session takes place retains a context and shares the context with both a primary link and a secondary link over which data associated with the data session is transmitted and dual connectivity is established. However, Baek in view of Ravi disclose a context-based session and shares the context by reusing the context when the connection is re-established.
Claims 28, 33, 38, 42 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (US 2015/0131578 A1), hereinafter, “Baek” in view of Ravishankar et al. (US 2015/0052360 A1), hereinafter, “Ravi” further in view of Yilmaz et al (US 2016/0142927 A1), hereinafter, “Yilmaz”.

Regarding claims 28, 38 and 42, Baek teaches: 3GPP LTE network (para: [0005]-[0006]), but neither Baek nor Ravi explicitly teach: The apparatus of claims 26, 36 and 41, wherein the first RAT operates on a 3GPP LTE network and the second RAT operates on a 5G network.  
However, Yilmaz teaches: wherein the first RAT operates on a 3GPP LTE network and the second RAT operates on a 5G network (para [0036]-[0037], where, supporting “above 6 GHz” corresponding to “5G network” and “below 6 GHz” corresponding to “4G network”).
 Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to use “wherein the first RAT operates on a 3GPP LTE network and the second RAT operates on a 5G network” as taught by Yilmaz into Baek and Ravi in order to provide support for enhancement of a small cell.
Regarding claim 33, Baek further teaches: 3GPP LTE network (para: [0005]-[0006]), but neither Baek nor Ravi explicitly teach: The apparatus of claim 26, wherein the first transmission mode operates at a frequency below 6 GHz and the second transmission mode operate at or above 6 GHz.  
However, Yilmaz teaches: wherein the first transmission mode operates at a frequency below 6 GHz and the second transmission mode operate at or above 6 GHz (para [0036]-[0037], where, supporting “above 6 GHz” corresponding to “5G network” and “below 6 GHz” corresponding to “4G network”).
 Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to use “wherein the first transmission mode operates at a frequency below 6 GHz and the second transmission mode operate at or above 6 GHz” as taught by Yilmaz into Baek and Ravi in order to provide support for enhancement of a small cell.
Regarding claim 44, Baek further teaches: 3GPP LTE network (para: [0005]-[0006]), but neither Baek nor Ravi explicitly teach: The computer-readable storage medium of claim 41, wherein the first transmission mode uses a first carrier and the second transmission mode uses a second carrier, and wherein the first carrier is different from the second carrier.  
However, Yilmaz teaches: wherein the first transmission mode uses a first carrier and the second transmission mode uses a second carrier, and wherein the first carrier is different from the second carrier (para [0036]-[0037], where, supporting “above 6 GHz” corresponding to “5G network” and “below 6 GHz” corresponding to “4G network”, where, the two carriers are different).
 Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to use “wherein the first transmission mode uses a first carrier and the second transmission mode uses a second carrier, and wherein the first carrier is different from the second carrier” as taught by Yilmaz into Baek and Ravi in order to provide support for enhancement of a small cell.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561.  The examiner can normally be reached on Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIZAM U AHMED/Examiner, Art Unit 2461                                                                                                                                                                                                        

/KIBROM T HAILU/Primary Examiner, Art Unit 2461